                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA


Simpson Performance Products, Inc.,                      )
                                                         )
       Plaintiff,                                        )
                                                         )       CIVIL ACTION NO.
       v.                                                )       5:16-cv-157
                                                         )
Zamp Inc.,                                               )
                                                         )
       Defendant.                                        )

                                       CONSENT JUDGMENT


         Plaintiff, Simpson Performance Products, Inc. (“Simpson”), and Defendant Zamp Inc.

  (“Zamp”) (Simpson and Zamp are each a “Party” and are collectively the “Parties”), have

  agreed to a negotiated settlement of the dispute between them alleged in this action and have

  set forth the terms and conditions of such settlement in a Confidential Settlement Agreement

  (the “Settlement Agreement”). Now the Parties, by their respective undersigned attorneys,

  hereby stipulate and consent to entry of Judgment and an injunction in this action as follows:

         IT IS ORDERED, ADJUDGED AND DECREED:

            1.      This Court has jurisdiction over the subject matter of this patent

  infringement action, the parties have consented to personal jurisdiction in this Court,

  and the Court has subject matter jurisdiction over any actions to enforce the terms of

  this Judgment.

            2.      Simpson is the owner of the entire right, title and interest in and to

  United States Patent No. 9,351,529 (the “‘529 Patent”).

            3.      Zamp has offered for sale and sold the Series 1A head and neck restraint and

  the Series 4A head and neck restraint.



                                                     1
       4.     Simpson and Zamp each acknowledge for all purposes that all claims in the ‘529

Patent are valid and enforceable in compliance with the provisions of the Patent Laws of the

United States, including specifically 35 USC §§ 101, 102, 103, and 112.

       5.     Zamp and its respective affiliates, subsidiaries, successors, assigns, officers,

directors, agents, employees, attorneys, customers, and any other persons who are in

privity, active concert or participation with anyone described in this paragraph, are

permanently enjoined from the following activities:

                 A. making or having made, selling, offering for sale, using,
             distributing, marketing, promoting and/or importing into the United
             States the Series 1A head and neck restraint and the Series 4A head and
             neck restraint and any product that is not more than colorably different or
             trivially different from the Series 1A head and neck restraint or the
             Series 4A head and neck restraint;

                 B. aiding, abetting, or otherwise facilitating any such acts of
             infringement; and

                 C. commencing, pursuing, or otherwise facilitating any legal,
             equitable or other claim or defense directly or indirectly (including
             through a third party) that contests the validity or enforceability of the
             ‘529 Patent, whether in court or through an administrative agency,
             including without limitation commencing or pursuing any action before
             the United States Patent & Trademark Office through post grant review,
             inter partes review, and/or reexamination.

       6.      Zamp’s Counterclaims are hereby dismissed with prejudice.

       7.     The terms of this Consent Judgment shall apply only until the date upon which

the ‘529 patent expires.

       8.     Simpson, its successors, and/or its assigns may enforce compliance with this

Consent Judgment.




                                               2
9.   Each of the Parties bears its own costs and attorneys’ fees.




                             Signed: December 20, 2019




                                     3
